DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 3/03/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 3/03/2020 appears to be acceptable.

Claim Objections
Claims 1, 2, 9, and 11 are objected to because of the following informalities:  each claim should be constructed as a grammatically correct complete sentence, but each of these claims contains two or more colons, which should not be used in the .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (US 5,259,190) in view of Ido et al. (US 2011/0250097).

Re claim 1, Bagley teaches an electric heating type support (Figs. 1-3), comprising: 
an electrically conductive honeycomb structure (1) comprising a pillar shaped honeycomb structure portion (1, Fig. 1) composed of conductive ceramics (col. 4, lines 23-30 and 44-47; col. 5, lines 52-56; col. 7, lines 47-51; claim 1; also, notably “cermet” and “silicon carbide” in col. 5, lines 1-2 are conductive ceramics), 
the pillar shaped honeycomb structure portion (1, Fig. 1) comprising: an outer peripheral wall (6); and porous partition walls (2) disposed on an inner side of the outer peripheral wall (Abstract; col. 4, lines 44-63), the porous partition walls (2) defining a 
Bagley fails to teach “metal” terminals.
Ido teaches metal terminals (metal electrodes 135, 235, 235A Figs. 1-5 [86]; claims 3, 18, and 19), for the advantage of supplying electric current for voltage application to a honeycomb structure [9].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Bagley with metal terminals as taught by Ido, for the advantage of supplying electric current for voltage application to a honeycomb structure (Ido, [9]).

Re claim 3, Bagley teaches claim 1 and further teaches wherein the electrically conductive honeycomb structure (1, Figs. 1-3) comprises a pair of electrode layers composed of conductive ceramics (the outer wall 6 on diametrically opposite sides) (col. 4, lines 23-30 and 44-47; col. 5, lines 52-56; col. 7, lines 47-51; claim 1; also, notably “cermet” and “silicon carbide” in col. 5, lines 1-2 are conductive ceramics), the electrode layers (6 themselves) being disposed on a surface of the outer peripheral wall (6) of the comprises electrode layers because it is electrically conductive.  However, Bagley does not teach a separate electrode layer on top of the outer layer, and a minor amendment can overcome this rejection in that manner.

Re claim 4, Bagley teaches claim 1 and further teaches wherein the electrically conductive honeycomb structure (1) comprises a pair of welding base layers (6 itself) composed of conductive ceramics (col. 4, lines 23-30 and 44-47; col. 5, lines 52-56; col. 7, lines 47-51; claim 1; also, notably “cermet” and “silicon carbide” in col. 5, lines 1-2 are conductive ceramics), each welding base layer being disposed on a surface of the outer peripheral wall (6) of the pillar shaped honeycomb structure portion (1), wherein one welding base layer (6) of the pair of welding base layers is provided so as to face other welding base layer (6) of the pair of welding base layers across the central axis of the pillar shaped honeycomb structure portion (1) (as in Fig. 1), and wherein the pair of welding base layers comprise the welded portion (must inherently be true from welding as described in col. 6, lines 60-65).  The Office carefully considered this claim and made a rejection because the honeycomb structure inherently comprises a welding base layer made of conductive ceramics.  However, Bagley does not teach a separate welding 

Re claim 5, Bagley teaches claim 4 and further teaches an electrode layer (part of 6) composed of conductive ceramics (col. 4, lines 23-30 and 44-47; col. 5, lines 52-56; col. 7, lines 47-51; claim 1; also, notably “cermet” and “silicon carbide” in col. 5, lines 1-2 are conductive ceramics) between the outer peripheral wall (6) and each of the welding base layers (as produced from a weld in col. 6, lines 60-65).  Again, this claim very finely suffers from an inherent feature of the honeycomb structure being a conductive ceramic.  The weld will reasonably be on top of a portion of conductive ceramic, so the claim is considered taught.  However, as mentioned above, Bagley does not teach a separate welding base layer on top of the outer layer, and a minor amendment can overcome this rejection in that manner.

Re claim 6, Bagley teaches claim 1 and further teaches wherein the electric heating type support has a plurality of positions where welding depths are deeper than those of other positions, in the welded portion (col. 6, lines 60-65).  This claim appears to be inherently taught as worded because if the welded portion has any thickness at all, which it inherently will, then it has positions where welding depths are deeper than other positions.  Perhaps amending the claim in a minor way to more specifically require a feature of Fig. 7 can overcome this inherent feature of a weld thickness.



Re claim 8, Bagley teaches an exhaust gas purifying device, comprising: the electric heating type support according to claim 1 (see rejection of claim 1 above); and a can body (Fig. 3: 24, 26, 27, and 28) for holding the electric heating type support (1) (col. 4, lines 39-40; col. 6, line 67—col. 7, line 6).

Re claim 10, Bagley (Figs. 1-3) teaches a body (1) composed of conductive ceramics (col. 4, lines 23-30 and 44-47; col. 5, lines 52-56; col. 7, lines 47-51; claim 1); and terminals (22/23) each joined to a surface of the body (1) via a welded portion (col. 6, lines 60-65) so as to follow a surface shape of the electrically conductive honeycomb structure (1) (as shown curved in Fig. 1; also see col. 7, lines 6-9).
Bagley fails to teach “metal” terminals.
Ido teaches metal terminals (metal electrodes 135, 235, 235A Figs. 1-5 [86]; claims 3, 18, and 19), for the advantage of supplying electric current for voltage application to a honeycomb structure [9].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Bagley with metal terminals as taught by Ido, for the advantage of supplying electric current for voltage application to a honeycomb structure (Ido, [9]).

Allowable Subject Matter
Claims 2, 9, and 11 are allowed.

Reasons for Allowance
In claim 2, the recitation of “wherein a shear stress between the electrically conductive honeycomb structure and each metal terminal is 50 N or more,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “joining each of the metal terminals to the surface of the electrically conductive honeycomb structure by applying a second thermal energy larger than the first thermal energy, after melting and deforming the metal terminal,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “joining each of the metal terminals to the surface of the body by applying a second thermal energy larger than the first thermal energy, after melting and deforming the metal terminal,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither 
The closest prior art is considered to be Bagley et al. US 5,259,190.  The limitations quoted above are not disclosed by Bagley and it isn’t apparent from other prior art references why a person having ordinary skill in the art would modify Bagley so as to render those limitations obvious.  As a result, the claims noted above are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0158016 teaches a device similar to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746